Citation Nr: 0011287	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of trauma to the left ankle.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that a 10 percent 
evaluation was warranted for residuals of trauma to the left 
ankle.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of trauma to the left ankle are manifested by 
pain upon ambulation and palpation, swelling, and functional 
impairment.  


CONCLUSION OF LAW

A 20 percent evaluation is warranted for residuals of trauma 
to the left ankle.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in February 1971, the veteran's systems 
were clinically evaluated as normal with the exception of 
flat feet, grade I.  Clinical records dated in January 1973 
reflect complaints of pain in the left ankle and a history of 
a fracture of the left lateral malleolus one-year earlier.  
Persistent left ankle pain was also noted in clinical records 
dated in April 1973.  Upon separation examination dated in 
June 1973, the veteran's systems were clinically evaluated as 
normal with the exception of a passive aggressive 
personality.  

Upon VA examination dated in March 1977, physical examination 
revealed congenital marked pes planus 2-3 degrees 
bilaterally, equal ankle measurements, normal flexion and 
extension of the ankles, normal inversion and eversion of the 
soles, and normal weight bearing heels and toes.  X-ray 
examination revealed an impression of calcification lying 
between the distal tibia and fibula, possibly secondary to 
old trauma.  A diagnosis of a normally functioning left ankle 
was noted.  

In a March 1977 rating decision, the RO granted service 
connection for a left ankle injury, evaluated as 
noncompensable, effective from January 24, 1977.  In June 
1997, the veteran requested an increased evaluation of his 
service-connected left ankle disability.  The veteran 
indicated that he had been receiving treatment for his left 
ankle disability from the M. C. S. Health Center.

VA outpatient treatment records dated from May 1997 to June 
1997 reflect complaints of left ankle gout and a diagnosis of 
acute gouty arthritis.  Clinical records note the pain was 
limited to the left ankle joint.  A June 1997 clinical record 
notes the veteran's last gout attack was in May 1997 and 
before that it was about one year earlier.  An additional 
June 1997 clinical record notes that the veteran denied that 
the diagnosis of gouty arthritis was confirmed with an 
arthrocentesis.  It was noted the veteran could only walk 
with severe pain.  The left ankle was also noted as tender, 
warm, and swollen.  The veteran was treated with medication.  

In a July 1997 letter, the RO requested copies of treatment 
records from 1996 to the present from the M. C. S. Health 
Center.  The record reflects a hand written notation dated 
July 31, 1997 indicating that no records existed from 1996 to 
the present for the veteran.

Upon VA examination dated in September 1997, the examiner 
noted the veteran had fractured his ankle in 1973 and had a 
history of left ankle pain and gout since that time.  The 
veteran reported a history of gout since 1975, occurring more 
than five times per year.  The examiner noted that current 
information from the treating physician regarding the 
veteran's gout was not available.  The veteran reported his 
gout attacks restricted his ability to perform daily 
activities as well as his ability to drive or do other 
physical activities.  The veteran's occupation was noted as 
that of a school bus driver.  The examiner noted that an 
August 1997 x-ray of the left ankle revealed a bony exostosis 
from the distal tibial metaphysis with a pseudojoint between 
the exostosis and the adjacent fibula.  The ankle joint was 
noted as unremarkable.  

Physical examination revealed the veteran appeared to be in 
mild distress with ambulating.  The veteran was able to 
ambulate on his feet without complications but did have some 
pain when leaning forward.  It was noted the pain existed in 
the dorsal aspect of the foot.  On visual examination of the 
foot, edema was present, mostly over the lateral malleolus.  
The examiner also noted the veteran had pes planus of the 
left foot.  Pain with palpation over the dorsal aspect of the 
foot was noted, as well as pain with inversion and eversion 
of the foot.  The examiner noted full range of motion for 
both inversion and eversion.  Plantar flexion was to 40 
degrees.  It was noted there was some pain with the plantar 
flexion, but full range of motion.  Dorsiflexion was to 10 
degrees and without pain.  A diagnosis of gout, left ankle 
was noted.  The examiner noted the patient was symptomatic 
with functional impairment.  

In his January 1998 substantive appeal, the veteran requested 
a hearing before a Member of the Board.  In a December 1999 
letter, the RO notified the veteran of the date and time of 
his hearing before a Traveling Member of the Board.  The 
record reflects the veteran failed to report for a hearing 
before the Travel Section of the Board.


Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities. 

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Pursuant to 38 C.F.R. § 4.20 (1999), when a disability is not 
found within the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  The rating criteria do 
not specifically provide for residuals of a fracture of the 
ankle.  Thus, the Board will consider analogous disabilities.  

Ankylosis of the ankle in plantar flexion of less than 30 
degrees warrants a 20 percent evaluation.  Ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999).  

Impairment of the tibia and fibula manifested by malunion 
with slight knee or ankle disability warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
impairment of the tibia and fibula manifested by malunion 
with moderate knee or ankle disability.  Impairment of the 
tibia and fibula manifested by marked knee or ankle 
disability warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for impairment of the tibia or fibula 
manifested by nonunion and requiring a brace.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

Gout is rated pursuant to rheumatoid arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5017 (1999).  Rheumatoid 
arthritis as an active process manifested by one or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent evaluation.  A 40 percent evaluation is 
warranted for rheumatoid arthritis manifested by symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  Rheumatoid arthritis manifested by weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods warrants a 60 
percent evaluation.  A 100 percent evaluation is warranted 
for rheumatoid arthritis manifested by totally incapacitating 
constitutional manifestations associated with active joint 
involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

The veteran alleges that his left ankle disability has become 
progressively worse and warrants a higher evaluation that the 
currently assigned 10 percent.  

The veteran's left ankle disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, which contemplates slight ankle disability.  A 20 
percent evaluation is warranted for moderate ankle 
disability.  The most recent medical evidence describes the 
left ankle as tender, warm, and swollen.  Pain on ambulation 
and palpation was also noted.  Clinical records dated in June 
1997 described the veteran's pain with walking as severe; 
however, upon VA examination dated in September 1997 the 
examiner noted only mild distress with ambulating.  The 
examiner did note pain with leaning forward as well as pain 
with inversion and eversion.  Additionally, the examiner 
noted the veteran was symptomatic with functional impairment. 
The Board notes that the United States Court of Appeals for 
Veterans Claims, in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that pain and associated functional loss must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999). Taking 
into account the nature and scope of the symptoms experienced 
by the veteran, and with all reasonable doubt resolved in his 
favor, the Board concludes that this evidence more nearly 
approximates to a moderate ankle disability.  Thus, a 20 
percent evaluation is warranted pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

The Board has also considered the application of analogous 
rating criteria in reviewing the veteran's left ankle 
disability.  However, a review of the competent medical 
evidence of record reveals no evidence of ankylosis of the 
left ankle.  Therefore, consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 is not warranted.  Likewise, the most 
recent medical evidence reflects nearly full range of motion 
of the left ankle.  In addition, the 20 percent evaluation 
granted by the Board is the maximum rating provided by 
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The most recent medical evidence does reflect diagnoses of 
gout in the left ankle.  Clinical records dated in 1997 note 
attacks of gout in May 1997 and one year earlier.  Upon VA 
examination dated in September 1997, the veteran complained 
of gout occurring more than five times per year.  The rating 
criteria provide for a 20 percent evaluation for gout 
manifested by one or two exacerbations a year in a well-
established diagnosis.  The competent medical evidence of 
record establishes one exacerbation in 1997 and one a year 
earlier.  However, the record does not reflect a well-
established diagnosis of gout.  The clinical records dated in 
1997 reflect that the veteran denied that the diagnosis of 
gouty arthritis was confirmed with an arthrocentesis 
examination.  Additionally, the September 1997 VA examiner 
noted that current information from the treating physician 
regarding the veteran's gout was not available.  In the 
absence of a well-established diagnosis of gout or symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year, consideration of 38 C.F.R. § 4.71a, Diagnostic Code 
5017 is not warranted. 





ORDER

A 20 percent evaluation for residuals of trauma to the left 
ankle is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

